Case 1:20-cv-01122-WJM-KLM Document 40 Filed 02/05/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

  Civil Action No. 20-cv-1122-WJM-KLM

  JANA DILLON JAMIESON,

         Plaintiff,

  v.

  HOVEN VISION LLC,

         Defendant.



            ORDER MAKING ORDER TO SHOW CAUSE ABSOLUTE IN PART
            AND STRIKING RICHARD LIEBOWITZ’S MOTION TO WITHDRAW


         Before the Court is Plaintiff’s counsel Richard Liebowitz’s (“Liebowitz”) Response

  to the Court’s Order to Show Cause (“Response”) (ECF No. 33) which, in part, directed

  Liebowitz to show cause why his Motion to Withdraw as Attorney (“Motion to Withdraw”)

  (ECF No. 17) should not be stricken. For the following reasons, the Order to Show

  Cause is made absolute, and Liebowitz’s Motion to Withdraw is stricken.

                                          I. BACKGROUND

         The Court assumes the parties’ familiarity with the facts and reproduces only

  those facts pertinent to this ruling.

         On April 21, 2020, Plaintiff Jana Dillon Jamieson, represented by Liebowitz,

  initiated this copyright infringement action against Defendant Hoven Vision, LLC. (ECF

  No. 1.) On June 3, 2020 the Clerk of Court entered an advisory notice stating that

  Liebowitz had been disbarred in the Northern District of California and was therefore no
Case 1:20-cv-01122-WJM-KLM Document 40 Filed 02/05/21 USDC Colorado Page 2 of 3




  longer in good standing and not authorized to practice law in the District of Colorado.

  (ECF Nos. 9–10.) On June 18, 2020, Liebowitz filed his Motion to Withdraw, which

  stated only “Richard Liebowitz hereby withdraws as counsel for Plaintiff.” (ECF No. 17.)

         On December 1, 2020, the Court issued an Order to Show Cause, directing

  Liebowitz to show cause why his Motion to Withdraw should not be stricken for failure to

  comply with Local Attorney Rule 5(b), which governs withdrawal of counsel from

  representation. 1 (ECF No. 32; see also D.C.COLO.LAttyR 5(b).) On December 21,

  2020, Liebowitz submitted his Response to the Court’s Order to Show Cause. (ECF

  No. 33.)

                                               II. ANALYSIS

         Local Attorney Rule 5(b) governs the procedure for an attorney’s withdrawal from

  representation of a client. D.C.COLO.LAttyR 5(b). An attorney must serve a motion

  seeking withdrawal upon all counsel of record and the client of the withdrawing attorney,

  and the motion must include the reasons for withdrawal. Id. Withdrawal is only

  effective upon entry of a court order. Id.

         As stated, Liebowitz’s Motion to Withdraw contained only one sentence,

  indicating that he withdrew as counsel. (ECF No. 17 at 1.) He provided no

  documentation that he notified his client of his intent to withdraw, and did not state his

  reasons for withdrawal. (Id.)

         Liebowitz posits that his hasty attempt to withdraw from representation was an

  effort to comply with Local Attorney Rule 3, which prohibits an attorney who is not in

  good standing from practicing law in this District. (ECF No. 33 at 10; see also


  1
    The Court also directed Liebowitz to show cause why he should not be sanctioned for filing a
  frivolous complaint, which the Court will address in a separate order on a later date.

                                                 2
Case 1:20-cv-01122-WJM-KLM Document 40 Filed 02/05/21 USDC Colorado Page 3 of 3




  D.C.COLO.LAttyR 3(c).) Because his disbarment in California rendered him ineligible to

  practice in the District of Colorado, Liebowitz submits that the Local Rules governing

  withdrawal do not apply in his circumstances. (ECF No. 33 at 10.) Liebowitz does not

  provide authority supporting the contention that mandatory withdrawal relieves an

  attorney of the obligation to comply with the Local Rules.

        Considerations of notice and fairness to clients underlie the obligations of Rule 5.

  These considerations are not rendered obsolete when withdrawal of counsel is

  mandatory rather than permissive. The Court finds that Liebowitz has not advanced

  any persuasive reason to disregard Rule 5’s mandates in this case. Accordingly, the

  Court will strike Liebowitz’s Motion to Withdraw.

                                         III. CONCLUSION

        For the reasons set forth above, the Court ORDERS as follows:

  1.    The Court’s Order to Show Cause (ECF No. 32) is MADE ABSOLUTE IN PART

        with respect to the striking of the Motion to Withdraw;

  2.    Richard Liebowitz’s Motion to Withdraw (ECF No. 17) is STRICKEN; and

  3.    The Court will rule on the remainder of its Order to Show Cause by way of

        separate Order.


        Dated this 5th day of February, 2021.

                                                         BY THE COURT:




                                                         William J. Martínez
                                                         United States District Judge




                                              3
